t c summary opinion united_states tax_court luis bivieca petitioner v commissioner of internal revenue respondent docket no 26281-06s filed date luis bivieca pro_se shawna a early for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated section references are to the internal_revenue_code_of_1986 in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions for two of his girlfriend’s children whether petitioner is entitled to the child_tax_credit whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to the child_care_credit and whether petitioner is entitled to the earned_income_credit background the parties have stipulated some facts which we incorporate herein when he petitioned this court petitioner resided in new york in petitioner was unmarried he worked as a building superintendent in new york city as part of his compensation he was provided with an apartment in the building petitioner’s girlfriend maria valdez ms valdez had four children including j p and d f who were age sec_3 and respectively in the children were not petitioner’s biological adopted or foster children the court uses initials when referring to a minor child see rule a petitioner filed his federal_income_tax return as a head_of_household reporting dollar_figure of adjusted_gross_income he claimed j p and d f erroneously described as foster children as dependents and also claimed the child_tax_credit the child_care_credit and the earned_income_credit in the notice_of_deficiency respondent disallowed both of petitioner’s claimed dependency_exemptions the child_tax_credit the child_care_credit and the earned_income_credit respondent determined petitioner’s filing_status to be single rather than head_of_household discussion the burden_of_proof is on petitioner to show that he is entitled to the claimed dependency_exemptions and other tax benefits at issue in this case see rule a dependency_exemption a taxpayer is entitled to claim a dependency_exemption only if the claimed dependent is a qualifying_child or a qualifying_relative as defined under sec_152 and d sec_152 a qualifying_child is defined as the taxpayer’s child brother sister stepbrother or stepsister or a descendant of any of them sec_152 and the term child include sec_3 petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his liability for tax a legally adopted individual and a foster_child placed in the care of the taxpayer by an authorized_placement_agency or court order sec_152 neither j p nor d f is a qualifying_child because neither is related to petitioner and neither is an adopted or foster_child an individual who is not a qualifying_child may still under certain conditions qualify as a dependent if he or she is a qualifying_relative sec_152 under sec_152 a qualifying_relative is an individual a who bears a qualifying relationship to the taxpayer b whose gross_income for the year is less than the sec_151 exemption_amount dollar_figure for c who receives over one-half of his support from the taxpayer for the taxable_year and d who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 lists eight types of qualifying relationships seven of which involve various familial relationships that do not cover petitioner’s claimed dependents sec_152 a - g the eighth type of qualifying relationship applies to an individual other than the taxpayer’s spouse who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year sec_152 in order for an individual to be considered a member of a taxpayer’s household the taxpayer must maintain the household and both the taxpayer and the individual must occupy the household for the entire taxable_year sec_1_152-1 income_tax regs a taxpayer maintains a household when he or she furnishes more than one-half of the expenses for the household see sec_2 revrul_64_41 c b part petitioner alleges that in ms valdez and her children were evicted from their bronx apartment and came to live with him in his manhattan apartment where he claims they lived throughout the limited documentary_evidence that petitioner presented does not corroborate this claim for instance although petitioner offered into evidence d f ’s proof of school registration it is for the year rather than and shows d f as residing at a bronx address this and other deficiencies in the record and inconsistencies in petitioner’s testimony leave us unpersuaded that petitioner and the claimed dependents had the same principal_place_of_abode for all of moreover petitioner maintained no receipts or records of any payments made on j p ’s or d f ’s behalf petitioner has not established the amount of support if any he paid on behalf of j p and d f or that his contributions constituted over one-half of their support respondent’s determination on this issue is sustained child_tax_credit sec_24 generally allows a tax_credit for each qualifying_child of a taxpayer as defined under sec_152 who is under years of age sec_24 c as discussed above neither j p nor d f is a qualifying_child of petitioner petitioner is not entitled to the child_tax_credit head_of_household filing_status sec_1 grants a special tax_rate for any individual who qualifies as a head_of_household with exceptions not relevant here the statute generally defines head_of_household as an unmarried individual who maintains as his or her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of either a qualifying_child as defined in sec_152 or a dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 sec_2 as previously discussed neither j p nor d f is a qualifying_child of petitioner and petitioner is not entitled to a dependency_exemption deduction for j p or d f accordingly petitioner is not entitled to head_of_household filing_status for child_care_credit sec_21 and b generally provides for a child_care_credit with respect to employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses to care for a qualifying_individual with exceptions not relevant here a qualifying_individual is generally defined as an individual who is either a qualifying_child of the taxpayer within the meaning of sec_152 who has not turned or a dependent of the taxpayer who is physically or mentally incapable of caring for himself or herself and shares the same place of abode with the taxpayer for more than one-half of the taxable_year sec_21 as previously discussed j p and d f are not qualifying children of petitioner within the meaning of sec_152 moreover petitioner does not allege and the record does not indicate that either child is physically or mentally incapable of caring for himself or herself further petitioner failed to establish that he actually incurred or paid employment-related_expenses for the care of the children that enabled him to be employed earned_income_credit sec_32 permits an eligible_individual to claim an earned_income_credit against his income_tax_liability to be an on form_2441 child and dependent care expenses attached to his form_1040 u s individual_income_tax_return for petitioner’s claimed employment-related_expenses consisted of dollar_figure allegedly paid to ms valdez to care for j p and d f inconsistently ms valdez testified that she had no income for eligible_individual an individual must either have a qualifying_child or meet certain other requirements sec_32 for an unmarried individual who has no qualifying_child is ineligible for an earned_income_credit if his or her adjusted_gross_income exceeds dollar_figure revproc_2004_71 sec_3 2004_2_cb_970 because j p and d f bore no familial relationship to petitioner they were not qualifying children see sec_32 moreover because petitioner reported adjusted_gross_income of dollar_figure for he is not otherwise eligible for an earned_income_credit to reflect the foregoing for respondent decision will be entered
